                 Case 13-13364-MFW                Doc 918        Filed 10/02/18         Page 1 of 7




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 7

EVERGREEN INTERNATIONAL                                      Case Nn. 13-13364(MFW)
AVIATION,INC., et al. l
                                                             Jointly Administered
                             Debtors.




                                                            Objection Deadline: October 16,2018, at 4:00 p.m.(~T)
                                                                 Hearing Date: October 24, 2018, at 2:00 p.m.(~T)

APPLICATION OF ALFRED T. GIULIANO,CHAPTER 7 TRUSTEE,FOR AN ORDER
    (I)PURSUANT TO BANKRUPTCY CODE SECTIONS 327(A) AND 328(A),
    BAN~2UPTCY RULES 2014(A) AND 2016, AND LOCAL RULE 2014-1 FOR
 AUTHQRITY TO EMPLOY AND RETAiN JNR AD3USTIV~ENT COn~IPANY,INC. AS
      COLLECTION AGENT,NUNC PRO TUNC TO AUGUST 21,2018; AND
             (II) GRANTING WAIVER OF LOCAL RULE 2016-2

                  Alfred T. Giuliano, chapter 7 trustee (the "Trustee") to the estates ofthe above-

captioned debtors (the "Debtors"), submits this application (the "Application"), for (a) authority

to employ and retain JNR Adjustment Company,Inc.("JNR") as collection agent to pursue

collection of default judgments previously obtained by the Trustee on behalf ofthe Debtors'

estates, effective nunc pro tunc to August 21, 2018, pursuant to sections 327 and 328 of Title 11

of the United States Code (as amended, the "Bankruptc~de"), Rule 2014 of the Federal Rules

of Bankruptcy Procedure (the "Bankruptcy Rules"), and Rule 2014-1 ofthe Local Rules for the

United States Bankruptcy Court for the District of Delaware (the "Local Rules"), and (b)a



1 The Debto~•s and the last four digits of their respective taxpayer identification numbers are as follows: Evergreen
International Aviation, Inc.(9079); evergreen Aviation Ground Logistics Enterprise, Inc.(6736); Evergreen
Defense &Security Services, Inc.(0118); Evergreen International Airlines, Inc.(7870); Evergreen Systems
Logistics, Inc.(0610); Eve1•green Trade, Inc.(0952); and Supertanker Services, Inc.(3389). The Debtors' former
address was 3850 Three Mile Lane, McMinnville, Oregon 97128.




llOCS DE221092.1 31265/001
                Case 13-13364-MFW              Doc 918     Filed 10/02/18     Page 2 of 7



waiver of Local Rule 2016-2 with regard to time keeping requirements. In support of the relief

sought in the Application, the Trustee submits the declaration of Robert Nielsen (the "Nielsen

Declaration"), attached hereto as Exhibit A and incorporated herein by reference. In support of

this Application, the Trustee respectfully submits as follows:

                                          Jurisdiction and Venue

                 1.         This Court has jurisdiction over this Application pursuant to 28 U.S.C.

§§ 157 and 1334 and the A~rzended Standing ONdeN ofRefeNencefNom the United States District

CourtfoN the District ofDelawai^e, dated. February 29, 2012. This matter is a core proceeding

within the meaning of 28 U.S.C. § 157(b)(2), and the Trustee confirms his consent pursuant to

Local Rule 9013-1(i~ to the entry of a final order by the Court in connection with this

Application to the extent that it is later determined that the Court, absent consent ofthe parties,

cannot enter final orders or judgments in connection herewith consistent with Article III ofthe

United States Constitution.

                 2.         Venue of this proceeding and. this Application is proper in this District

pursuant to 28 U.S.C. §§ 1408 and 1409.

                 3.         The statutory bases for the relief requested herein are sections 327 and 328

of the Bankruptcy Code, Bankruptcy Rules 2014 and 2016, and Local Rule 2014-1.

                                                Background

                 4.         On December 31,2013 (the "Petition Date"), the Debtors each

commenced a case by filing a voluntary petition for relief in this Count under chapter 7 ofthe

Bankruptcy Code. Alfred T. Giuliano was appointed as the Trustee.




DOCS DL221092.1 31265/001                         2
                Case 13-13364-MFW            Doc 918      Filed 10/02/18    Page 3 of 7



                 5.        Based in McMinnville, Oregon, the Debtors were aprivately-held global

aviation services company that was a leading provider of diversified air cargo transportation and

aviation support services under the Evergreen name.

                 6.        The Trustee has determined, subject to this Court's approval, to retain

JNR as collection agent in connection with the administration of these Cases.

                                            Relief Requested

                 7.        By this Application, pursuant to sections 327(a) and 328(a) of the

Bankruptcy Code, the Trustee seeks entry of an order authorizing him to retain and employ JNR,

effective as of August 21, 2018, and pursuant to the terms ofthe Agreement(as defined below)

as collection agent to pursue default judgments previously obtained by the Trustee in the

following matters listed below:

Adv. Pro. No.:         Defendant:                                      Default Judgment Amount:

15-52015               Genesis Aviation Inc.                           $47;650.00

                                       Basis for Relief Requested

                           Section 327(a) ofthe Bankruptcy Code provides that a Chapter 7 trustee

may employ accountants and other professional persons to represent or assist the Chapter 7

trustee in carrying out the Trustee's duties only if such accountants and professional persons are

disinterested as defined in section 101(14) of the Bankruptcy Code and do not hold or represent

an interest adverse to the estate.

                9.         Section 328(a) of the Bankruptcy Code empowers a Chapter 7 trustee

appointed under section 701 of the Bankruptcy Code to employ, subject to court approval,

professional persons to perform services for a Chapter 7 trustee under any reasonable terms and




ROCS DE221092.13]265/OOl
                 Case 13-13364-MFW            Doc 918     Filed 10/02/18     Page 4 of 7



conditions of employment, including on a retainer, on an hourly basis, or on a contingent fee

basis.

                 10.        JNR has advised the Trustee that JNR neither (i) holds an adverse interest

in connection with the Chapter 7 Cases; or (ii) represents any other entity having an adverse

interest in connection with the Chapter 7 Cases, except as disclosed in the Nielsen Declaration.

                                  Qualifications and Disinterestedness

                 11.        The Trustee has selected JNR because of its experience and knowledge

and believes that JNR has no disqualifying conflicts of interest.

                 12.        Established in 1970, JNR is a leading collection services company with

160 employees, with offices in Minneapolis, Minnesota and Orlando, Florida, and is well-

qualified to assist the Trustee with respect to matters on which it is to be employed. JNR is an S-

Corp business dealing in part with recovery of receivables pertaining to chapter 7 bankruptcies.

Each of JNR's recovery adjusters are licensed and. trained consistently in the professionalism of

the Fair Debt Collection Practices and JNR is HIPAA and GLBA compliant.

                 13.        JNR has advised the Trustee that it may have previously represented, may

currently represent, and may in the future represent, in matters unrelated to the Debtors' pending

Chapter 7 Cases, entities that are claimants of the Debtors or other parties-in-interest in the

Chapter 7 Cases. JNR has notexcept as disclosed in the Nielsen Declaration—and will not

represent any such party, or any of their affiliates or subsidiaries, in relation to the Trustee, the

Debtors, or the Chapter 7 Cases. The Trustee believes JNR is qualified to represent the Trustee

in the Chapter 7 Cases.




DOGS DE221092.1 31265/001                        4
                  Case 13-13364-MFW            Doc 918     Filed 10/02/18    Page 5 of 7



                                           Services to be Provided

                   14.        Pursuant to the Collection Services Agreement(the "Agreement")

attached hereto as Exhibit C, JNR will pursue collection of defaultjudgments previously

obtained by the Trustee in the adversary proceedings listed above. As part of these collection

efforts, JNR will contact defendants and their representatives on behalf ofthe Trustee to

negotiate settlements of the default judgments, payment terms for any such settlements, and

receipt of settlement funds that will be promptly remitted to the Trusiee. As part ofthese

collection efforts, JNR may be able to collect settlement payments from defendants through

credit cards, Paypal, ACH,or other similar methods that the Trustee could not process directly.

If JNR collects funds from defendants through those payment methods, JNR will promptly turn

those funds over to the Trustee. Any settlement payments collected by check will be endorsed

over to the Trustee.


                              Compensation and Waiver of Local Rule 2016-2

                   15.        The Trustee requests that JNR be compensated on a contingency fee basis

pursuant to the Commission provision in the Agreement as follows:

The Commission amounts shall be based upon classification of the Account.

                  Collection and/or Subrogation: JNR shall be paid a 20% commission ofthe
                  amount collected (25%commission ofthe amount collected for Accounts under
                  $20,000).

             • Returns: JNR shall not be entitled to any commission for accounts recalled by
               Client at any time, unless payment is received on the account within thirty- (30)
               days of its recall by Client and such payment is a direct result of JNR's efforts. In
               such case, the commission earned by JNR shall be the same as set forth above,
               whichever applies, subject to Article 3 of the Agreement.




DOCS llE:221092.1 31265/001                       5
                Case 13-13364-MFW             Doc 918         Filed 10/02/18   Page 6 of 7




                 16.        The Trustee respectfully submits that, inasmuch as JNR's compensation

arrangement is based on a contingency fee, requiring JNR to file periodic fee applications

pursuant to sections 330 and 331 of the Bankruptcy Code and in compliance with Bankruptcy

Rule 2016 and Local Rule 2016-2 is unnecessary. JNR will be employed by the Trustee to

perform highly-specialized tasks. JNR will not be compensated based upon time and effort

expended, but instead on a contingent fee basis. Given the transactional nature of JNR's

engagement and the contingent fee structure, the Trustee submits that recording and submission

of detailed time entries for services rendered in these cases is unnecessary and would be unduly

burdensome to JNR. Accordingly, the Trustee requests that the requirements of Local Rule

2016-2(d) be waived pursuant to Local Rule 2016-2(g). Under the circumstances, the Trustee

submits that it is appropriate and reasonable for JNR to be compensated without being required

to file fee applications as contemplated by sections 330 and 331 of the Bankruptcy Code.

                 17.        The Trustee submits that JNR's contingency fee is reasonable in these

circumstances.

                                                     Notice

                 18.        The Trustee has provided notice of this Application to:(a)the Office of

the United States Trustee for the District of Delaware;(b)counsel to the Debtors' prepetition

lenders; and (c)those persons who have requested notice pursuant to Bankruptcy Rule 2002.

The Trustee submits that no other or further notice is necessary or required.

                 19.        No previous application for relief sought herein has been made to this or

any other Court.




DOGS DE221092.1 31265/001                        6
                Case 13-13364-MFW         Doc 918      Filed 10/02/18       Page 7 of 7



                 WHEREFORE,the Trustee respectfully requests that this Court enter an order,

substantially in the form of the order attached hereto as Exhibit B, authorizing the retention of

JNR as collection agent to the Trustee, nunc p~~o tunc to August 21, 2018, in connection with

these Cases and grant such other and further relief as is just or proper.


Dated: October 2, 2018
                                                      /s/Alfr^ec~ T. Giuliano
                                                      Alfred T. Giuliano
                                                      Chapter 7 Trustee for the Estates of
                                                      Evergreen International Aviation, Inc., et al.




DOCS DE221092.131265/001                     7
